Citation Nr: 0803244	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  That determination increased 
the rating for the veteran's cervical spine degenerative 
joint disease to 20 percent, and increased the rating for the 
veteran's lumbar spine degenerative joint disease to 40 
percent.  In May 2007, a hearing was held before the 
undersigned Veterans Law Judge.  See  38 U.S.C.A. § 7107(c) 
(West 2002).  

The issue of entitlement to an increased rating for 
degenerative joint disease of the lumbosacral spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have forward flexion of his cervical 
spine limited to 15 degrees or less, or favorable ankylosis 
of his entire cervical spine.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237-5242 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through an October 
2004 letter to the claimant that addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the claimant of the 
evidence required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The claimant 
was also asked to submit evidence and/or information, which 
would include that in his possession, to the AOJ.

The veteran was notified of effective dates for increased 
ratings and degrees of disability in January 2007.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There was no 
prejudice to the veteran in the timing of the notification.  
He submitted additional evidence and waived RO consideration 
of that evidence. 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examined the veteran.  VA has satisfied its 
assistance duties.



Rating criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Cervical spine

The veteran argues that a 30 percent rating should be 
assigned for this disability, and indicates that pain is 
experienced with movement without regard to the limits of the 
range of motion, and that this should be considered.  The 
disability is coded 5237-5242 by the RO.  Diagnostic Code 
5237 is for lumbosacral or cervical strain, and Diagnostic 
Code 5242 is for degenerative arthritis of the spine.  To 
obtain a 30 percent rating for degenerative joint disease of 
the cervical spine under 38 C.F.R. § 4.71a's General Rating 
Formula for Diseases and Injuries of the Spine, cited above, 
the evidence would have to show forward flexion of the 
cervical spine limited to 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.  Neither of these is 
shown.  Instead, on VA examination in November 2004, the 
veteran flexed his neck 30 degrees.  Moreover, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 do not provide for a higher 
rating.  The veteran had pain on motion and complained of a 
stiff neck, but he was well developed and could flex his neck 
to 30 degrees, extend it to 20 degrees, and twist it to 45 
degrees to the right and to 30 degrees to the left on VA 
examination in November 2004.  The private treatment records 
submitted do not support a higher rating for degenerative 
joint disease of the cervical spine.  They do not show 
treatment for a neck disability after January 2004. 

Further, a separate rating is not warranted for any 
neurologic abnormalities, as neurological evaluation was 
essentially normal on VA examination in November 2004.  There 
were no findings of complete or incomplete paralysis.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8510-8513.  Rather, deep 
tendon reflexes were present and symmetrical in the upper 
extremities, though slightly diminished at the biceps, 
triceps, and brachioradialis.  The intrinsic muscles of the 
hands were normal, and the veteran's grip was strong.  He was 
able to make a tight fist, and he had essentially normal 
range of motion of the upper extremities.

Intervertebral disc syndrome (IVDS) is rated under 38 C.F.R. 
§ 4.71a, DC 5243, depending on the number of incapacitating 
episodes a person has had in the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician. However, the veteran 
is not service connected for IVDS.  Further, he has not 
reported experiencing any incapacitating episodes related to 
his neck.  Accordingly, a higher rating under DC 5243 is not 
warranted.

In light of the above, an increased rating is not warranted.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An increased rating for degenerative joint disease of the 
cervical spine is denied.


REMAND

Lumbosacral spine

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran filed the current claim in September 2004.  At 
that time, in discussing his lower back, he stated that he 
had had a CT scan at the Providence, Rhode Island VA hospital 
in May 2004.  There have been no efforts to obtain any of the 
Providence VA medical records.  

In March 2006, the veteran stated that his back problems are 
more serious than had been previously thought.  In May 2007, 
he testified that he goes to the chiropractor about every 2 
weeks, and that he also sees Dr. Lee.  The most recent report 
from his chiropractor, Lisa A. Esperson, D.C., is dated in 
November 2004.  The most recent report from Dr. Lee concerns 
October 2004.  It also appears that the veteran receives 
treatment for his low back from Kate Billings, M.Ac. Lic.Ac.  
Additional treatment records should be obtained, and another 
VA examination should be conducted, as the only other one 
during the rating period was conducted in November 2004, 
which is over 3 years ago.  When it is alleged that a 
disability has become worse, an examination is necessary, and 
an examination was requested during the May 2007 hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
records of treatment the veteran has 
received for his low back disorder from 
the Providence, Rhode Island, VA 
treatment facility, dated since 
September 2003; from Dr. Esperson, 
dated since November 2004; from Dr. 
Lee, dated since October 2004; and from 
Kate Billings, dated since August 2007.  

2.  Thereafter, schedule the veteran 
for an appropriate VA examination.  The 
claims file must be made available to 
and reviewed by the examiner.  Any 
indicated tests should be accomplished.  

The examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected degenerative joint disease of 
the lumbosacral spine.  The examiner 
should identify any orthopedic and 
neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of 
those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar 
spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

With regard to any neurological 
disability resulting from the service-
connected low back disability, the 
specific nerve(s) affected should be 
specified, together with the degree of 
paralysis caused by service-connected 
disability.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician." 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
veteran's pending claim in light of any 
evidence added to the record.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


